

Exhibit 10.1
 


 




















FIRST AMENDMENT


                                                                   TO


                                                              CREDIT AGREEMENT


DATED AS OF MAY 22, 2009


AMONG


                                                           NORTHERN OIL AND GAS,
INC.
                                                               as Borrower,




                                                            CIT CAPITAL USA
INC.,
                                                            as Administrative
Agent,


                                                                  AND


                                                            THE LENDERS PARTY
HERETO





 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated May 22,
2009, is among Northern Oil and Gas, Inc., a corporation duly formed and
existing under the laws of the State of Nevada (the “Borrower”); each of the
Lenders from time to time party to the Credit Agreement (as hereinafter
defined); and CIT Capital USA Inc., as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).


RECITALS


A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of February 27, 2009 (the “Credit
Agreement”), pursuant to which the Lenders made certain revolving loans and
extensions of credit available to and on behalf of the Borrower.


B.           In connection with an acquisition by the Borrower, the Borrower has
requested and the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement.


C.           NOW, THEREFORE, to induce the Administrative Agent and the Lenders
to enter into this First Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment.  Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Amendments to Section 1.02.
 
(a)  
The definition of “Agreement” is hereby amended in its entirety to read as
follows:

 
“Agreement” means this Credit Agreement, as amended by that certain First
Amendment, as the same may be further amended or supplemented from time to time.
 
(b)  
The following definitions are hereby added where alphabetically appropriate to
read as follows:

 
“Acquisition” means the acquisition of the Acquisition Properties pursuant to
the terms and conditions of the Acquisition Documents.
 

 

--------------------------------------------------------------------------------

 

“Acquisition Documents” means (a) that certain Exploration and Development
Agreement executed on May 22, 2009 and dated to be effective as of April 1,
2009, by and between Slawson Exploration Company, Inc., a Kansas corporation, as
operator, and Northern Oil and Gas, Inc., a Nevada corporation, as participant
and (b) all bills of sale, assignments, agreements, instruments and documents
executed and delivered in connection therewith, as amended.
 
“Acquisition Proceeds” means the Loan made by the Lenders to the Borrower on the
First Amendment Effective Date in an amount up to $5,000,000.
 
“Acquisition Properties” means the Hydrocarbon Interests in the Oil and Gas
Properties and other properties acquired by the Borrower pursuant to the
Acquisition Documents.
 
 “First Amendment” means that certain First Amendment to Credit Agreement, dated
as of May 22, 2009, among the Borrower, the Administrative Agent and the Lenders
party thereto.
 
“First Amendment Effective Date” means May 22, 2009.
 
2.2           Amendment to Section 2.07(a).  Section 2.07(a) is hereby amended
in its entirety to read as follows:
 
(a)           Borrowing Base.  For the period from and including the First
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be $16,000,000.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 8.13(c), Section 8.20(b) or Section 9.12(d).
 
In the event the requirements of Section 8.20 have not been fully satisfied (or
waived in accordance with Section 12.02) within thirty (30) days of the First
Amendment Effective Date, then the Borrowing Base shall reduce by $5,000,000 or
such lesser amount as determined by the Lenders in their sole discretion.  For
the avoidance of doubt, any such reduction in the Borrowing Base shall be
effective immediately on June 22, 2009.
 
2.3           Amendment to Article VIII.  Article VIII is hereby amended to add
the following Section 8.20 to the end of such Article:
 
Section 8.20                                Acquisition.


(a)           Promptly, but in any event within thirty (30) days of the First
Amendment Effective Date, the Borrower shall satisfy or cause to be satisfied
the following requirements:

 
2

--------------------------------------------------------------------------------

 



(i) The Administrative Agent shall have received from the Borrower duly executed
Security Instruments in compliance with Section 8.14 covering all of the
Acquisition Properties.
 
(ii)           The Administrative Agent shall have received a Reserve Report
covering the Acquired Properties accompanied by a reserve report certificate,
substantially in the form of Exhibit I, covering the matters described in
Section 8.12(c).
 
(iii)           The Administrative Agent shall have received such title
information as the Administrative Agent may reasonably require and which is
reasonably satisfactory to the Administrative Agent setting forth the status of
title to the Acquisition Properties evaluated in the Reserve Report provided
pursuant to Section 8.20(a)(ii) above.
 
(iv)           The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Acquisition Properties of the Borrower.
 
(v)           The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Acquisition
Properties other than those being released or assigned to the Administrative
Agent in connection with such Acquisition and Liens permitted under Section
9.03.
 
(vi)            The Administrative Agent shall have received evidence
satisfactory to it that all Liens on the Acquisition Properties (other than
Liens permitted under Section 9.03) have been released or terminated or assigned
to the Administrative Agent and that arrangements satisfactory to the
Administrative Agent have been made for recording and filing of such releases or
assignments, as applicable.
 
(vii)           if requested by the Administrative Agent, the Administrative
Agent shall have received a legal opinion from the Borrower’s legal counsel in a
form and of substance reasonably acceptable to the Administrative Agent.
 
(viii)                      The Borrower and the Lenders shall have agreed upon
revisions to the Development Plan (incorporating the Acquisition Properties)
which shall be reasonably satisfactory to the Lenders.
 
(ix) The Borrower and the Lenders shall have agreed upon revisions to the
hedging program (incorporating the Acquisition Properties) which shall be
reasonably satisfactory to the Lenders and such
 

 
3

--------------------------------------------------------------------------------

 

revised hedging program shall supplement the hedging program described on
Schedule 6.01(p).
 
(x)           The Administrative Agent shall have received such other documents
as the Administrative Agent or counsel to the Administrative Agent may
reasonably request with respect to the Acquisition.
 
 (b)           The Lenders may, in their sole discretion, cause the Borrowing
Base to be redetermined at any time based on any information provided pursuant
to 8.20(a) above.  Such redetermination shall be in addition to any Scheduled
Redetermination or Interim Redetermination the Lenders may be entitled to under
Section 2.07.


(c)           The Acquisition Proceeds shall be used solely to fund the
Acquisition and all associated Acquisition costs, expenses and fees (including
the First Amendment) or as otherwise approved by the Administrative Agent in
writing.


Section 3. Waivers.
 
3.1 The Borrower has informed the Administrative Agent that intends to
consummate the Acquisition to purchase the Acquisition Properties referred to
above and as a result will not be able to comply with Section 9.14 (Material
Agreements) of the Credit Agreement and Section 9.21 (Limitations on Capital
Expenditures) of the Credit Agreement (collectively, the “Designated
Defaults”).  Therefore, the Borrower hereby requests, and the Administrative
Agent and the Lenders hereby agree to waive the Designated Defaults for a period
of thirty (30) days (such period to begin as of the First Amendment Effective
Date and to end as of June 22, 2009).  Except as expressly waived herein, all
covenants, obligations and agreements of the Borrower contained in the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their terms.
 
3.2 Neither the execution by the Administrative Agent or the Lenders of this
Third Amendment, nor any other act or omission by the Administrative Agent or
the Lenders or their officers in connection herewith, shall be deemed a waiver
by the Administrative Agent or the Lenders of any other defaults which may
exist, which may have occurred prior to the Designated Defaults or which may
occur in the future under the Credit Agreement and/or the other Loan Documents,
or any future defaults of the same provision waived hereunder (collectively
"Other Violations").  Similarly, nothing contained in this First Amendment shall
directly or indirectly in any way whatsoever either: (i) impair, prejudice or
otherwise adversely affect the Administrative Agent's or the Lenders' right at
any time to exercise any right, privilege or remedy in connection with the Loan
Documents with respect to any Other Violations, (ii) amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (iii) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument.  Nothing in this letter
shall be construed to be a consent by the Administrative Agent or the Lenders to
any Other Violations.
 

 
4

--------------------------------------------------------------------------------

 

3.3 Conditions Precedent.  This First Amendment shall not become effective until
the each of the following conditions is satisfied (or waived in accordance with
Section 12.02):
 
3.4 The Administrative Agent shall have received from each party hereto,
counterparts (in such number as may be requested by the Administrative Agent) of
this First Amendment signed on behalf of such Person.
 
3.5 The Borrower shall have paid to the Lenders: (a) a non-refundable
cash  underwriting fee in an amount of $125,000; and (b) a non-refundable cash
facility fee in an amount of $75,000 (or 1.5% of the $5,000,000 Borrowing Base
increase provided for herein).
 
3.6 The Borrower shall have paid all out-of-pocket expenses incurred by the
Administrative Agent and Lenders in connection with this First Amendment
(including, without limitation, the reasonable fees and expenses of Vinson &
Elkins L.L.P., counsel to the Administrative Agent).
 
3.7 At the time of and immediately after giving effect to the terms of this
First Amendment, no Default shall have occurred and be continuing.
 
3.8 Acquisition Certificate.  The Administrative Agent shall have received (i) a
certificate of a Responsible Officer certifying: (A) that the Borrower is
concurrently consummating the Acquisition in accordance with the terms of the
Acquisition Documents (with all of the material conditions precedent thereto
having been satisfied in all material respects by the parties thereto) and
acquiring substantially all of the Acquisition Properties contemplated by such
Acquisition Documents; (B) as to the final purchase price for such Acquisition
Properties after giving effect to all adjustments as of the closing date
contemplated by the Acquisition Documents and specifying, by category, the
amount of such adjustment; (C) that attached thereto is a true and complete list
of all Oil and Gas Properties related to the Acquisition Properties which have
been excluded from such Acquisition pursuant to the terms of the Acquisition
Documents, specifying with respect thereto the basis of exclusion as (1) title
defect, (2) preferential purchase right, (3) environmental or (4) casualty loss;
(D) that attached thereto is a true and complete list of all Oil and Gas
Properties related to the Acquisition Properties for which any seller has
elected to cure a title defect; (E) that attached thereto is a true and complete
list of all the Oil and Gas Properties related to the Acquisition Properties for
which any seller has elected to remediate an adverse environmental condition;
(F) that attached thereto is a true and complete list of all Oil and Gas
Properties related to the Acquisition Properties which are currently pending
final decision by a third party regarding purchase of such property in
accordance with any preferential right; (G) that the Borrower has received all
consents and approvals required by Section 7.03 of the Credit Agreement in
connection with the Acquisition as if the Acquisition constituted part of the
Transactions and (H) there are no actions, suits, investigations or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower relating
to the Acquisition; (ii) a true and complete executed copy of each of the
material Acquisition Documents and (iii) such other related documents and
information as the Administrative Agent shall have reasonably requested.
 

 
5

--------------------------------------------------------------------------------

 

3.9 The Administrative Agent is hereby authorized and directed to declare this
First Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
 
Section 4. Miscellaneous.
 
4.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
 
4.2 Ratification and Affirmation; Representations and Warranties.  The Borrower
hereby (a) acknowledges the terms of this First Amendment; (a) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (b) represents and warrants to the Lenders that as of the date
hereof, after giving effect to this First Amendment and the Acquisition:  (i)
all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date; (ii) no Default or Event of Default
has occurred and is continuing; (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect; and (iv) upon consummation of the Acquisition, the Borrower will
have good and defensible title to the Acquisition Properties, free and clear of
all Liens, except Liens permitted under Section 9.03.
 
4.3 Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
4.4 NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
4.5 GOVERNING LAW.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 

 
6

--------------------------------------------------------------------------------

 

4.6 Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this First Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
4.7 Severability.  Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
4.8 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and its respective successors and assigns.
 
[The remainder of this page intentionally left blank; signature pages below]
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 




BORROWER:                                                                     NORTHERN
OIL AND GAS, INC.
 


By:           /s/ Michael
Reger                                                                
Name:  Michael Reger
Title:    Chief Executive Officer



 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
AGENT:                                                           CIT CAPITAL USA
INC.,
as Administrative Agent
 
By:___/s/ Brian Kerrigan_______________
Brian Kerrigan
Vice President













 

--------------------------------------------------------------------------------

 

LENDER:                                                                            
 CIT BANK
 
By:           /s/ Benjamin
Haslam                                                                
Name:  Benjamin Haslam
Title:  Authorized Signatory

 

--------------------------------------------------------------------------------

 
